Citation Nr: 0700728	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  02-15 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for epididymitis.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a left knee injury, including traumatic 
arthritis.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral toe disability.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
cervical spine disorder.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
ear hearing loss disability

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
memory loss (claimed as a head injury residual).

8.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.

9.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
duodenal ulcers.

10.  Entitlement to a rating in excess of 20 percent for a 
lumbosacral spine disability.

11.  Entitlement to a rating in excess of 10 percent for 
right thigh donor site scars.

12.  Entitlement to a rating in excess of 10 percent for left 
iliac crest donor site scars.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who had active service from August 
1973 to August 1985.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from an April 1998 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  This case was before the Board 
in December 2003 when it was remanded for additional 
development.

The claims to reopen and the claims for increase are being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action on his part is required.


FINDING OF FACT

Epididymitis was not manifested in service, but was initially 
demonstrated years after service; a preponderance of the 
evidence is against a finding that the veteran's current 
epididymitis is related to his military service.


CONCLUSION OF LAW

Service connection for epididymitis is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the matter 
being addressed.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Regarding timing of notice, in Pelegrini, at 120, the U.S. 
Court of Appeals for Veterans Claims (Court) held that where 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing the notice 
prior to the initial AOJ adjudication; instead, the claimant 
has the right to timely content-complying notice and proper 
subsequent VA process.  Regarding the issue decided herein, 
the initial adjudication in April 1998 preceded enactment of 
the VCAA.  The veteran was provided content-complying notice 
by letters in November 2002 and January 2004.  He was given 
ample time to respond.  The claim was then readjudicated.  
See July 2005 Supplemental Statement of the Case (SSOC).

The November 2002 and January 2004 letters explained the 
evidence necessary to substantiate the claim, the evidence VA 
was responsible for providing, and the evidence the veteran 
was responsible for providing.  Although the November 2002 
and January 2004 letters did not specifically inform the 
veteran to submit any pertinent evidence in his possession, 
they informed him of the evidence required to substantiate 
his claim and that he should submit such evidence or provide 
the RO with the information necessary for the RO to obtain 
such evidence on his behalf.  The veteran has had ample 
opportunity to respond.  While he was not advised of the 
criteria governing effective dates of awards, he is not 
prejudiced here by lack of such notice (See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 490-91 (2006)).  This is 
because the Board concludes below that the preponderance of 
the evidence is against the claim of service connection for 
epididymitis; therefore, any questions as to the rating or 
effective date to be assigned are moot.

The Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  The RO has obtained all available medical 
records and post-service treatment records identified by the 
veteran.  Accordingly, the Board will address the merits of 
the claim.

Service Connection for Epididymitis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

On longitudinal review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
appellant's claim seeking service connection for 
epididymitis.

The veteran's available service medical records note no 
complaints or findings related to epididymitis.  A December 
1984 Report of Medical History notes that the veteran 
underwent a vasectomy in April 1983.

A March 1987 urology service report from Fort Sam Houston 
notes that the veteran had a second vasectomy in May 1986.  
He had been doing well until two or three months earlier when 
he noticed a dull, achy pain in the right scrotum after 
ejaculation.  The assessment was pain of unknown etiology, 
possibly mild chronic epididymitis (doubtful) versus 
secondary scar tissue.

September 1993 VA treatment records note the veteran's 
complaints of a swollen right testicle for one day.  The 
assessment was testicular mass/pain.  An October 1993 VA 
urology clinic report notes that the veteran was seen in 
follow up for acute epididymitis.  Some residual inflammation 
was still present at that time.  A November 1993 urology 
clinic report notes that the inflammation had resolved.  The 
assessment was acute epididymitis of unknown etiology, 
resolved.  A VA outpatient treatment record notes that the 
veteran was seen for another episode of epididymitis in March 
1994.  An April 1994 urology clinic report notes that the 
veteran's symptoms had improved.  In January 1995, the 
veteran had recurrent epididymitis diagnosed.  In May  and 
June 1995, the veteran was again seen for recurrent right 
scrotal swelling and discomfort.  The assessment in June 1995 
was probable right spermatocele, possibly secondary to 
epididymitis, possible secondary to vasectomy and reversal.

A November 1997 VA general medical examination report notes 
the veteran's complaints of recurrent episodes of bilateral 
epididymitis following a vasectomy.  Examination revealed 
tenderness to palpation of the epididymis over the left 
testicle.

In June 2003, the veteran was seen with complaints of chronic 
left testicular pain.  A history of vasectomy, reversal, and 
re-vasectomy was noted.  The assessment was left testalgia, 
possible chronic epididymitis.

The medical evidence of record shows that epididymitis has 
been diagnosed.  However, the first medical evidence of such 
disability is several years after service.  Specifically, a 
March 1987 urology service report from Fort Sam Houston notes 
that the veteran's complaints of right scrotal pain began 
approximately eight or nine months after a post-service 
vasectomy.  The evidence of record does not include any 
medical opinion that the current epididymitis is related to 
the veteran's service.  
The Board further finds that no additional development, as 
for medical opinions or examinations is indicated.  In 
Paralyzed Veterans of America, et. al., v. Secretary of 
Veterans Affairs, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) noted that 38 C.F.R. § 
3.159(c)(4)(i) requires that a claimant establish that he or 
she has suffered an event, injury, or disease in service in 
order to trigger VA's obligation to provide a VA medical 
examination or obtain a medical opinion.  Here, there is no 
medical evidence of findings of epididymitis until more than 
a year after the veteran's military service.  A medical 
opinion is not necessary to decide this claim, as such 
opinion could not establish disease or injury in service.  
See also Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (the 
Board is not required to accept a medical opinion that is 
based on the appellant's recitation of medical history).

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim.  
38 U.S.C.A. § 5107(b).  Accordingly, the claim must be 
denied.


ORDER

Service connection for epididymitis is denied.


REMAND

Unfortunately, with respect to the claims for increased 
ratings and the claims to reopen, existing law and 
regulations mandate a return of this file to the RO for due 
process considerations.

First, the Board notes that the December 2003 Remand directed 
the RO, in pertinent part, to provide the veteran notice of 
the provisions of the Veterans Claims Assistance Act (VCAA) 
as they pertain to his increased rating claims.  Review of 
the claims files does not indicate that this development was 
accomplished.  (A January 2004 letter only provided VCAA 
notice pertaining to service connection claims.)  Under 
Stegall v. West, 11 Vet. App. 268 (1998), a remand by the 
Board confers on the veteran, as a matter of law, the right 
to compliance with the remand orders.

Second, in Kent v. Nicholson, 20 Vet. App. 1 (2006) (issued 
after this case was certified to the Board), the Court 
essentially stated that VA must notify a claimant of the 
evidence and information that is necessary to reopen a claim 
and of what evidence and information is necessary to 
establish entitlement to the underlying claim for the benefit 
sought by the claimant.  Review of the claims file reveals 
that notice in this regard to date is incomplete.

Accordingly, the case is REMANDED for the following:

1.  With respect to the increased rating 
issues on appeal, the RO should provide 
the veteran notice of the provisions of 
the VCAA as they pertain to the increased 
rating claims.  

With respect to the new and material 
evidence issues on appeal, the RO should 
provide the veteran notice of the 
evidence of record, notification of the 
information that is necessary to 
establish service connection for the 
claimed disabilities, and notice 
regarding the type of evidence and 
information necessary to reopen the 
claims, i.e., what type of evidence would 
be considered new and material.  

The RO should also provide the veteran 
notice regarding the rating of disability 
and effective dates of awards in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should provide the veteran 
opportunity to respond, arrange for any 
further development suggested by his 
response, then review the remaining 
claims.  If any remains denied, the RO 
should issue an appropriate SSOC, and 
afford the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


